EXHIBIT 99.3 NEWS RELEASE DATED NOVEMBER 16, 2009 TASMANMETALSLTD Strategic Metals Strategic Locations News Release 16th November 2009 TASMAN PREPARES TO DRILL THE NORRA KARR REE PROJECT, SWEDEN Vancouver, Canada – Tasman Metals Ltd. (“Tasman” or the “Company”) (TSXV - TSM). Mr Mark Saxon, President and CEO, announces the Company is preparing to drill at the Norra Kärr REE project.The project is located in southern Sweden, 300km SW of Stockholm (Figure 1) and lies in farming and forestry land, well serviced by power, road, water and a local skilled community.Tasman is the 100% owner of thirty nine claims and claim applications for strategic metals, including rare earth elements (REE) in Sweden, Finland and Norway. Norra Kärr is a peralkaline nepheline syenite intrusion which covers 400m x 1200m, first discovered in 1906, and subsequently test mined for nepheline, Zr and Hf.Rock units present include grennaite, kaxtorpite and lakarpite (see Figure 2), whilst REE bearing minerals include eudialyte, catapleite, britholite, fergusonite and mosandrite.The project shows geological similarity to REE/Zr/Niobium (Nb) mines of the Lovozero province (Russia) and advanced projects at Kipawa Lake (Ontario), Strange Lake (Quebec) and Dubbo (Australia). Tasman recently engaged the services of Mr. John Nebocat of Pacific Geological Services, an independent qualified geologist, to visit and complete a NI43-101 report on the geology and prospectivity of Norra Kärr.Following Mr. Nebocat's observations and recommendations, preparations are now underway to drill the Norra Kärr intrusion, which has never been drill tested.Permits have been requested from local authorities for a first phase 3000m, 20 hole diamond drill program, proposed to commence in mid-December 2009. The drill program is designed to test the three dimensional REE grade distribution throughout Norra Kärr, provide data for future resource calculations and suitable core sample for future metallurgical testwork.Drilling is planned to test to 100m vertical depth.Historical trench sampling by Boliden at Norra Kärr (see Tasman press release dated 2nd November 2009) provides an exploration target to a depth of 55m of 35 to 40 million tonnes at a grade between 0.4-0.6% TREO, 1.5-1.9% ZrO2 and 0.2-0.4% Hf.The potential quantity and grade indicated for the exploration target is conceptual in nature and there has been insufficient exploration to define the target at this time and it is uncertain that further exploration will result in the definition of a resource. Twenty-seven random, non-representative rock samples have been submitted for assay by Tasman which confirmed the presence of elevated HREE’s, Zr and Hf in the Norra Kärr intrusion.Analytical data from these samples is provided in Table 2.Weight percent of HREO (heavy rare earth element oxides) relative to TREO ranged from 24 - 68% and averaged 54%, showing Norra Kärr to be elevated in the higher value HREE’s relative to light rare earth elements (“LREE”).Most known REE deposits are dominated by the LREE’s and typically contain 1-3% HREO in the TREO. Sweden is the home of REE’s, many of which were first discovered in a quarry in the village of Ytterby, near Stockholm.REE (see Table 1 for full element list) consumption is growing, being essential in the production of hybrid/electric cars, solar panels, wind turbines, compact florescent lighting, high-energy magnets, mobile phones and computers.Tasman is well placed as the European Union is actively supporting policies to promote the domestic supply of REE’s to secure high-tech industry. Mr Saxon states, “Following a recent visit to Norra Kärr by Tasman’s qualified independent geologist Mr Nebocat, the Company has been encouraged to drill as soon as the necessary permits are in place.The excellent infrastructure at site allows work to be fast tracked, and we look forward to learning more about the Norra Kärr intrusion during this first diamond drill program.Tasman continues to compile information from its eight other Scandinavia REE projects and seeks to add further projects to its REE portfolio in Northern Europe.” Samples submitted by Tasman Metals Ltd were analyzed by the ME-MS81 technique by ALS Chemex Ltd's laboratories in Pitea, Sweden and Vancouver, Canada, where duplicates, repeats, blanks and known standards were inserted according to standard industry practice.Where over-range for ME-MS81, Zr was determined using the ME-XRF12 technique.The qualified person for the company's exploration projects, Mark Saxon, President and Chief Executive Officer of Tasman and a member of the Australasian Institute of Mining and Metallurgy and Australian Institute of Geoscientists, has reviewed and verified the contents of this release. HEAD OFFICE: Suite 1305 – 1090 West Georgia Street Vancouver, BCV6E 3V7 CANADA TSXV:TSM www.tasmanmetals.com info@tasmanmetals.com EUROPEAN OFFICE: Kyrkgatan 41 BODEN 961 35 SWEDEN 2 On behalf of the Board, "Mark Saxon" Mark Saxon, President & CEO Investor Information www.tasmanmetals.com 1305 – 1090 West Georgia St., Vancouver, BC, V6E 3V7 Company Contact: Mariana Bermudez +1 (604) 685 9316 Investor Relation Consultants - Mining Interactive Nick Nicolaas +1 (604) 657 4058 Email: info@tasmanmetals.com Neither the TSX Venture Exchange nor its Regulation Services Provider (as that term is defined in the policies of the TSX Venture Exchange) accepts responsibility for the adequacy or accuracy of this news release. Forward Looking Statements. This Company news release contains certain "forward-looking" statements and information relating to the Company that are based on the beliefs of the Company's management as well as assumptions made by and information currently available to the Company's management. Such statements reflect the current risks, uncertainties and assumptions related to certain factors including, without limitations, competitive factors, general economic conditions, customer relations, relationships with vendors and strategic partners, the interest rate environment, governmental regulation and supervision, seasonality, technological change, changes in industry practices, and one-time events.Should any one or more of these risks or uncertainties materialize, or should any underlying assumptions prove incorrect, actual results may vary materially from those described herein. Figure 1: Location of the Norra Kärr project, Sweden Acronyms used throughout this press release are defined below: REE rare earth elements, lanthanum to lutetium by atomic weight plus yttrium LREElight rare earth elements, lanthanum to samarium by atomic weight HREEheavy rare earth elements, europium to lutetium plus yttrium TREOrare earth elements, calculated as oxides, including lanthanum to lutetium plus yttrium HREOheavy rare earth elements, as per HREE above, calculated as oxides LREOlight rare earth elements, as per LREE above, calculated as oxides Figure 2: Geology of the Norra Kärr project, Sweden METAL OXIDE NAME USAGE Sc Scandium X-ray tubes, catalysts for polymerisation, hardened Ni-Cr superalloys, dental porcelain. Zr ZrO2 Zirconium Zirconium is used as an alloying agent due to its high resistance to corrosion. Nb Nb2O3 Niobium Niobium is used mostly in alloys, the largest part in special steel such as that used in gas pipelines. RARE EARTH ELEMENT (LANTHANIDES) LIGHT REE’S La La2O3 Lanthanum Ceramic glazes, high quality optical glass, camera lenses, microwave crystals, ceramic capacitors. Ce Ce2O3 Cerium Glass polishing, petroleum cracking catalysts, alloys - with iron for sparking flints for lighters, with aluminium, magnesium and steel for improving heat and strength properties, radiation shielding. Pr Pr2O3 Praseodymium Yellow ceramic pigments, tiles, ceramic capacitors. With neodymium in combination for goggles to shield glass makers against sodium glare, permanent magnets, cryogenic refrigerant. Nd Nd2O3 Neodymium Ceramic capacitors, glazes and coloured glass, lasers, high strength permanent magnets as neodymium-iron-boron alloy, petroleum cracking catalysts. Pm Pm2O3 Promethium Radioactive promethium in batteries to power watches, guided missile instruments. Sm Sm2O3 Samarium In highly magnetic alloys for permanent magnet as Samarium-Cobalt alloy; probably will be superseded by neodymium. Glass lasers. Reactor control and neutron shielding. HEAVY REE’S Eu Eu2O3 Europium Control rods in nuclear reactors. Coloured lamps, cathode ray tubes. Red phosphor in TV tubes. Gd Gd2O3 Gadolinium Solid state lasers, constituent of computer memory chips, high temperature refractories. Tb Tb2O3 Terbium Cathode ray tubes, magnets, optical computer memories; hard disk components. Dy Dy2O3 Dysprosium Controls nuclear reactors. Alloyed with neodymium for permanent magnets. Catalysts. Ho Ho2O3 Holmium Controls nuclear reactors; catalysts; refractories. Er Er2O3 Erbium In ceramics to produce a pink glaze; infra-red absorbing glasses. Tm Tm2O3 Thulium X-ray source in portable X-ray machines. Yb Yb2O3 Ytterbium Practical values presently unknown. Research. Lu Lu2O3 Lutetium Deoxidiser in stainless steel production, rechargeable batteries, medical uses, red phosphors for colour television, superconductors. Y Y2O3 Yttrium Deoxidiser in stainless steel production, rechargeable batteries, medical uses, red phosphors for TV. Hf HfO2 Hafnium Hafnium is used in filaments, electrodes, and semiconductor fabrication processes for circuits Table 1: Strategic Metals, including Rare Earth Elements and their common usage LIGHT RARE EARTH ELEMENTS HEAVY RARE EARTH ELEMENTS OTHER SAMPLE La2O3 Ce2O3 Pr2O3 Nd2O3 Sm2O3 Eu2O3 Gd2O3 Tb2O3 Dy2O3 Ho2O3 Er2O3 Tm2O3 Yb2O3 Lu2O3 Y2O3 ZrO2 Hf Nb ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm ppm % ppm ppm 40 36 59 Table 2: Analytical Results from 27 Non-Representative/Random Rock Samples taken by Tasman Metals Ltd
